317 So. 2d 511 (1974)
Robert P. EDWARDS, alias
v.
STATE.
5 Div. 216.
Court of Criminal Appeals of Alabama.
October 1, 1974.
Rehearing Denied October 29, 1974.
Jack Floyd, Gadsen, for appellant.
William J. Baxley, Atty. Gen., and Richard F. Calhoun, Sp. Asst. Atty. Gen., for the State.
DeCARLO, Judge.
Appellant was indicted in the Circuit Court of Lee County for nighttime burglary with intent to rape. At arraignment, the appellant, then twenty years of age, filed a petition to be tried as a youthful offender. When presented to the court, the motion was overruled. Counsel for appellant contends that the court overruled the motion without referring the matter to a probation officer for investigation and without an examination by the court.
We are of the opinion that the cause must be remanded to the court to investigate and examine the appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender. Title 15, § 266(1), Code of Alabama; Morgan v. State, 291 Ala. 764, 287 So. 2d 914.
*512 The trial court is further instructed that the hearing be held speedily, and that a full record be made together with the court's determination. A transcript of these proceedings, under the seal of the Clerk, will then be forwarded to this court for review. Seibold v. State, 287 Ala. 549, 253 So. 2d 302.
Remanded with directions.
All the Judges concur.